DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 3/3/2022, 11/5/2021, 9/9/2021 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements have been considered by the examiner.

Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Kang et al. (US 2017/0099449) teaches an image sensor that includes two subpixels according to an embodiment as shown in Fig. 8A, and FIG. 8B illustrates an example in which the unit pixel of the image sensor includes four subpixels according to an embodiment of the present disclosure.  Referring to FIGS. 8A and 8B, the image sensor 430, according to an embodiment of the present disclosure, may include a plurality of unit pixels, and each unit pixel may include a plurality of subpixels. The pixel marked by R may perform an operation for acquiring a pixel image for a red color, the pixel marked by G may perform an operation for acquiring a pixel image for a green color, and the pixel marked by B may perform an operation for acquiring a pixel image for a blue color.
Mauritzson et al. (US 2015/0350583) teaches an image sensor which may include an array of photodiodes and readout circuitry. A group of adjacent photodiodes in the array may be covered with a first color filter element that transmits a first color light and an additional group of adjacent photodiodes may be covered with a second color filter element that transmits a second color light. The group of photodiodes may share a floating diffusion node. The array may be operable in a low resolution mode in which the readout circuitry reads out image signals corresponding to a sum of charges generated by the group of photodiodes and in a high resolution mode in which the readout circuitry reads out image signals corresponding to charges generated by each of the photodiodes from the shared floating diffusion node. The photodiodes in the group may capture charge using different integration times for generating high-dynamic-range images. Fig. 6 is an illustrative diagram showing how respective microlenses such as microlens 44 of FIG. 3 may be formed over each sub-pixel 34 in array 20. As shown in FIG. 6, a unit cell 76 of pixels 22 is provided with corresponding color filter elements. In the example of FIG. 6, unit cell 76 includes a first pixel 22 having four red subpixels  34 diagonally opposite to a second pixel 22 having four blue sub-pixels 34 and adjacent to a third pixel 22 having four green sub-pixels 34 diagonally opposite to a fourth pixel 22 having four green sub-pixels 34. Unit cell 76 may be repeated across array 20. Respective microlenses 44 may each be formed over a corresponding sub-pixel 34 in unit cell 76 to focus image light onto that photodiode 34.
Kasuka (US 2015/0256778) teaches an image sensor in which a pixel layout diagram in Fig. 18 (with a filter array matching that in FIG. 4) corresponds to the pixel layout diagram in FIG. 3, shows in detail the structure of an image sensor 212 having focus detection pixels 311 and focus detection pixels 312 disposed thereat in a front view. FIG. 18 shows an area near the focus detection area 101 at the image sensor 212 in an enlarged view. The focus detection pixels 311 and the focus detection pixels 312 are disposed in alternate rows in different orientation from each other.
Hamano (US 2014/0293119) teaches an imaging apparatus having a focus detection sensor as shown in FIG. 2 which shows a state in which the range of 6 rows in the vertical direction (Y direction) times 8 columns in the horizontal direction (X direction) of a two-dimensional C-MOS area sensor is observed from the imaging optical system side. A Bayer array is applied to color filters. That is, green and red color filters are alternately provided on the pixels on the odd-numbered rows sequentially from the left. In addition, blue and green color filters are alternately provided on the pixels on the even-numbered rows sequentially from the left. A circle 211i represents an on-chip microlens. A plurality of rectangles arranged inside the on-chip microlens respectively represent photo-electric conversion units.
Tachi (US 2014/0253808) teaches quadripartite Bayer-type RGB array shown in FIG. 2 which is a configuration provided with a color filter made up of the quadripartite Bayer-type RGB array described with reference to FIG. 1(2), and is an imaging element provided with a filter having the three types of spectral characteristics of: red (R) that transmits near-red wavelengths, green (G) that transmits near-green wavelengths, and blue (B) that transmits near-blue wavelengths.
However, none of the prior art of record teaches or fairly suggests the combination of all limitations and features required by claim 1 for a pixel array circuit that includes (emphasis highlighted) “a first, second, third, and fourth pixel set arranged 5in a 2x2 matrix in a plan view, each of the first, second, third and fourth pixel sets including four pixels, each of the pixels including two photoelectric conversion parts, wherein the first and fourth pixel sets are configured to 10transmit light in a first range of wavelengths, the second pixel set is configured to transmit light in a second range of wavelengths different than the first range of wavelengths, the third pixel set is configured to transmit light 15in a third range of wavelengths different than the first and second range of wavelengths, each of the photoelectric conversion parts of the four pixels in the first pixel set are arranged in a first orientation, 20each of the photoelectric conversion parts of the four pixels in the second pixel set are arranged in a second orientation perpendicular to the first orientation, each of the photoelectric conversion parts of the four pixels in the third pixel set are arranged in the 25second orientation, and each of the photoelectric conversion parts of the four pixels in the fourth pixel set are arranged in the first orientation.”
Regarding independent claims 9 and 17, these claim also recite similar limitations as claim 1, and are therefore allowed for similar reason stated above. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NHAN T TRAN whose telephone number is (571)272-7371. The examiner can normally be reached Monday - Friday, 9:00am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lin Ye can be reached on 571-272-7372. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/NHAN T TRAN/Primary Examiner, Art Unit 2697